Title: From John Adams to John Jay, 4 January 1792
From: Adams, John
To: Jay, John



Dear Sir
Philadelphia January the Fourth 1792

As the Week is approaching when you are to be expected at Philadelphia, I take this opportunity to present to you and your Lady the Compliments of the Season, and request the honour and pleasure of your Company at our House during your Visit to this City.  We live in Arch Street at the Corner of fourth Street where your old bed is ready for you in as good a Chamber and much more conveniently Situated for your Attendance on your Court and intercourse with your Friends.  Mrs Jay We hope will bear you company and in this request Mrs Adams joins with me.  The Winter is very mild: Politicks dull.  Speculation brisk.  As We have little Interest in these Things We shall have a freer scope for Friendship.
I am, my dear sir with Sincere / Esteem, yours

John Adams